DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reason For Allowance

1.	Claims 1, 2 and 4-20 are allowed.
2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a method for relaying a light beam through an optical system, the method comprises step of dynamically varying a distribution of phase across a wavefront of a light beam that has diffracted at a diffractive element, from the first and second diffractive elements, as compared to a wavefront of a light beam that is incident onto said diffractive element, by dynamically varying a geometrical characteristic of said diffractive element in real time; (claim 10) a method for relaying a light beam through an optical system, the method comprising sequentially diffracting light of a polychromatic beam at first and second diffractive elements; wherein the second geometrical parameter is different in value from the first geometrical parameter, and wherein the second diffractive element is configured to form a second diffracted beam by diffracting the first diffracted beam and to restore a third geometrical parameter of the second diffracted beam to be equal that of the polychromatic beam while keeping a wavelength spectrum of light contained in the polychromatic beam substantially unchanged upon propagation of said light through said optical system; (claim 14) a method for 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/TUYEN TRA/Primary Examiner, Art Unit 2872